DISMISS; and Opinion Filed May 17, 2019.




                                                             In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                       No. 05-18-00792-CV

 ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER A/K/A EAST
           TEXAS MEDICAL CENTERS, Appellant/Cross-Appellee
                               V.
THE ESTATE OF THERESA FREEMAN, BY AND THROUGH RADONDA ELLIS, AS
           INDEPENDENT EXECUTOR, Appellee/Cross-Appellant

                                On Appeal from the 422nd Judicial District Court
                                           Kaufman County, Texas
                                      Trial Court Cause No. 99320-422

                                          MEMORANDUM OPINION
                     Before Chief Justice Burns, Justice Richter1, and Justice Rosenberg2
                                        Opinion by Justice Rosenberg
            Before the Court is the parties’ May 10, 2019 joint motion to dismiss. The parties state

they have resolved all matters at issue and ask us to dismiss the appeal and cross-appeal. We grant

the motion.

          We dismiss the appeal and cross-appeal. See TEX. R. APP. P. 42.1.



                                                                /Barbara Rosenberg/
                                                                BARBARA ROSENBERG
180792F.P05                                                     JUSTICE, ASSIGNED



   1
       The Hon. Martin Richter, Justice, Retired, Assigned
   2
       The Hon. Barbara Rosenberg, Justice, Assigned
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

 ETX SUCCESSOR TYLER F/K/A EAST                       On Appeal from the 422nd Judicial District
 TEXAS MEDICAL CENTER A/K/A                           Court, Kaufman County, Texas
 EAST TEXAS MEDICAL CENTERS,                          Trial Court Cause No. 99320-422.
 Appellant/Cross-Appellee                             Opinion delivered by Justice Rosenberg,
                                                      Chief Justice Burns and Justice Richter
 No. 05-18-00792-CV           V.                      participating.

 THE ESTATE OF THERESA FREEMAN,
 BY AND THROUGH RADONDA ELLIS,
 AS INDEPENDENT EXECUTOR,
 Appellee/Cross-Appellant

          In accordance with this Court’s opinion of this date, we DISMISS this appeal and cross-
appeal.

          We ORDER that each party bear its own costs of this appeal.


Judgment entered this 17th day of May, 2019.




                                                –2–